Title: To Alexander Hamilton from William Seton, 29 August 1791
From: Seton, William
To: Hamilton, Alexander


[New York] 29th Augt. 1791
Sir
I have the honor to enclose a Return of the Stock I have purchased on account of the United States to this day inclusive, being 13291 8/100 of 3 ⅌ Cents & 173708 88/100 Deferred, amounting to Dollars 116542 69/100 which Sum has been ⟨received⟩ from this Bank. I expect in a day or two to compleat the whole investiture of 150,000 Dollars.
I have the honor to be with the greatest respect   Sir &c
